Title: To James Madison from Benjamin Henry Latrobe, 28 March 1812
From: Latrobe, Benjamin Henry
To: Madison, James


SirWashington March 28h. 1812
In obedience to your directions, I have transmitted to the superintendent of the city of Washington, a compleat list of all outstanding claims against the public buildings in detail, agreeably to the import of the resolution of the house of Representatives of the 24th. current.
In compliance with the latter part of the said resolution which enquires, “whether any and what compensations are now allowed for the service of superintendence, and the nature of those services,” I respectfully beg leave to answer as follows:
In the Year 1803, I received a letter of appointment as surveyor of the public buildings from the President of the UStates, in the following words: the original being herein enclosed:
“Sir, The Legislature of the UStates having made provision for the repairs and construction of the public buildings at Washington, it becomes necessary to revive the office of Surveyor of the public buildings, who was formerly charged with the immediate direction of them under the superintendence of the board of Commissioners. You are therefore hereby appointed to the office with a Salary of 1.700 dollars a Year, which was allowed to him, to commence from this day.
(signed)   Thos. Jefferson


 

To B. Henry Latrobe, Esqr.
March 15th. 1803.[”]
The Salary attached to my office was in the Year 1807 increased by the President to 2000 dollars. Under this appointment I have had in charge, to the present time, the public property in the buildings & materials for building belonging to the U. States, especially at the Capitol & President’s house, and have been professionally employed from the date of my appointment in the design & direction of the works, all of which have been executed from my drawings and instructions, from their general system to the minutest details, obeying however the commands of the President, UStates in respect to them. I have further measured and valued, and brought to account all and every species of workmanship, & material furnished, and certified the same to the Superintendent of the city, and have prepared and drawn all contracts, referring both them, and the accounts to him for his ultimate revisal & Sanction. In performing these duties, of which the responsibility and extent may be appreciated by a view of the buildings erected in seven Years, I was assisted by a clerk of the works.
About the 1st. of July last, I reported to You verbally, that the public works, for which appropriations had been made, were then nearly compleated to the extent directed by You. These were, the fitting up the temporary library in the N. Wing of the Capitol, making a fireproof, and the consequent alterations in the Office of State, & rendering the Hotel lately purchased by the UStates capable of receiving the Patent Office & the models. I also stated that the roof of the President’s house was in danger of being destroyed by Rust; but that it might last for centuries if immediately painted, receiving afterwards a coat of good paint once in 4 or 5 Years, that the platforms covering the Gutters were rotten, and must be replaced, and that other essential repairs, were necessary. I mentioned further, that as the Italian Sculptors who were engaged under a written contract, could not be discharged, for want of an appropriation for that purpose, it would be necessary for me to continue to direct & superintend their labors, untill the meeting of congress: & that whenever the accounts could be ultimately closed, my assistance would be indispensible.
But, as no appropriation existed out of which any compensation could be made to me, I agreed to continue to discharge such duties as were committed to me by my letter of appointment, and as the public interest might require, without making any claim for compensation beyond the 1st. of July 1811. And accordingly in the accounts & vouchers transmitted to the Superintendent of the city, I have closed my own account on that day.

In the month of July 1811 a violent Storm arose, which carried off the lead from part of the platform (flat) of the roof of the President’s-house, and did other substantial injury. The detail of the expense of the repairs thus occurring is stated in the accounts transmitted to the Superintendent of the city, and on this occasion, the roof after being accurately surveyed, was found to require immediate painting, which was done.
For particular information on the manner in which the claims have arisen I respectfully beg leave also to refer to my reports submitted by You to Congress, of the 28h. of Decr. 1810 & the 26h. of Feby. 1811. With high respect, I am Your obedt. Servt.
B Henry Latrobe.
